IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 28 WAL 2018
                                              :
                       Respondent             :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
               v.                             :
                                              :
                                              :
 THOMAS VERNON BARCHFELD,                     :
                                              :
                       Petitioner             :


                                        ORDER



PER CURIAM
     AND NOW, this 22nd day of May, 2018, the Petition for Allowance of Appeal is

DENIED.

       The ancillary applications for: 1) Leave to Withdraw as counsel; Withdrawal of the

Application for Leave to Withdraw; and 3) Request to Expedite Disposition of Petition for

Allowance of appeal are all DENIED as moot.

       Justice Todd and Justice Wecht did not participate in the consideration or

disposition of this matter.